                                                                        USDC SDNY
                                                                        DOCUMENT
                                                                        ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT
                                                                        DOC #: _________________
SOUTHERN DISTRICT OF NEW YORK
                                                                        DATE FILED: 7/12/2021
------------------------------------------------------------------X
BEVERLY HILLS TEDDY BEAR COMPANY, :
                                                                  :
                                                    Plaintiff, :
                                                                  :        1:19-cv-3766-GHW
                              -against-                           :
                                                                  :            ORDER
BEST BRANDS CONSUMER PRODUCTS, INC, :
BEST BRANDS SALES COMPANY, LLC, and                               :
GENNCOMM, LLC,                                                    :
                                                                  :
                                                 Defendants. :
----------------------------------------------------------------- X
GREGORY H. WOODS, United States District Judge:

         Best Brands’ July 12, 2021 request to provisionally seal Exhibit 7 of its Motion to Compel is

granted. See Dkt. Nos. 210-7, 213. Plaintiff’s May 3, 2021 letter sets forth the basis for the sealing

request and asserts that the document includes communications covered by attorney-client privilege

and the work product doctrine. Dkt. No. 183. Although the Court is granting Best Brands’ request

to provisionally seal Exhibit 7, it is not ruling on the document’s confidentiality at this time.

         The Court respectfully directs the Clerk of Court to modify the viewing level for Dkt. No.

210-7 to the selected parties viewing level. The selected parties are court personnel and the

attorneys appearing for Plaintiff and Defendants Best Brands Consumer Products, Inc. and Best

Brands Sales Company, LLC.
         SO ORDERED.

 Dated: July 12, 2021                                         _____________________________________
 New York, New York                                                    GREGORY H. WOODS
                                                                      United States District Judge
